Citation Nr: 0508291	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a lower back disability.


REPRESENTATION

Appellant represented by:	Lieberman & Mark, Attorneys-
at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 9, 1966 to 
September 1966, when he was assigned to Company E, 3rd 
Battalion, 1st Engineering Training Brigade, U.S. Army 
Training Command, Fifth U.S. Army.  Available service 
personnel records further show that he served with the Army 
National Guard in Mississippi from December 1965 through 
March 1969, and in Arkansas from April 1969 through February 
1972.  Periods of active duty or active duty for training 
have not be verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

This issue was previously before the Board in November 1999 
and June 2003, at which time it was denied.  The veteran 
appealed both of the Board's denials of his claim to the U.S. 
Court of Appeals for Veterans Claims (Court) which, in both 
cases, ordered the previous decisions vacated and remanded.  
In December 2000, the Court's order was predicated on the 
Secretary's unopposed motion for remand to ensure compliance 
with the Veterans Claims Assistance Act of 2000.  In June 
2004, the Court's order granted a joint motion for remand to 
consider, fully, the VA examiner's February 2003 opinion.

The case is now again before the Board.  The veteran's 
representative submitted additional evidence to the Board in 
December 2004, including a waiver of review by the agency of 
original jurisdiction, in compliance with 38 C.F.R. § 20.1304 
(2004).  Notwithstanding, for reasons explained below, the 
Board finds that it is again necessary to remand this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  As noted above, in the Introduction, 
this case was remanded by the Court in June 2004.  The joint 
May 2004 joint remand requested, specifically, that the Board 
consider that part of the February 2003 VA examination 
finding that the veteran's currently diagnosed degenerative 
disc disease of the lumbar spine was aggravated by the 
veteran's inservice lower back injuries.  The examiner's 
opinion is as follows:

With regard to [the veteran's] 
degenerative disc disease, it is 
difficult to assess, but it is also 
difficult to rule out whether or not this 
was a direct result of the fall and the 
hyperextension injury that he had during 
the service.  He, at that time, sustained 
a low back strain and subsequent to that, 
he had done heavy labour, which causes 
increased strain to the lumbar spine.  I 
do not feel that, at this time, the 
degenerative disease is a direct result 
of the fall that he had in the service.  
It could have been, and most likely was, 
aggravated by this fall and his continued 
heavy labour and stress that he was 
placed under while he was in activity in 
1966 with the heavy laborers position 
that he held.  This condition was 
continuously aggravated by his employment 
as a manual laborer throughout his 
working life.

The Board has reviewed the record and notes that the record 
contains several statements corroborating his inservice back 
injuries.

Two were offered by military members who served with him.  
The first, dated in January 1998, is proffered by the 1st 
sergeant to whom the veteran reported and who acted as the 
full-time administrator for the unit to which the veteran was 
then assigned.  The 1st sergeant recalled assigned the 
veteran to light duty during drills because of injuries to 
his back.  In addition to a specific incident he noted 
occurred around May 1967, the 1st sergeant recalled it was a 
recurring problem, and that he remembered the veteran having 
problems occasionally for which he assigned light duty.  The 
second, dated in March 1998, is proffered by a service member 
who was on active duty with the veteran from May to July 1966 
and recalls that the veteran injured his back during basic 
training and was unable to participate in activities 
afterward.

The third, dated in April 1999, was offered by the individual 
who employed the veteran upon his release from active service 
in September 1966.  The employer recalled the veteran having 
problems with his back shortly after he was employed.  She 
stated that he saw Dr. John Saunders for treatment, and that 
the veteran missed time from work approximately one to two 
times a year for treatment to ease his pain from September 
1966 to November 1976.

The veteran has produced receipts of payments to Dr. Saunders 
from 1968 to 1975, and a document, undated, reflecting an 
appointment for treatment of the lower back due to a strain 
when pulling up weeds.  The veteran has stated that the 
balance of Dr. Saunders' records have been destroyed.

However, even though it accepts the veracity of the veteran's 
statements and that of his witnesses, the Board notes that 
the veteran sustained at least two intervening injuries to 
his back associated with his civilian employment, in June 
1990 and November 1991.  In February 1992 he was diagnosed 
with herniated nucleus pulposus, for which the veteran 
underwent lumbar discectomy at the L4 level in March 1994.  
The record indicates that the veteran received Workmen's 
Compensation for these injuries.

In December 2004, the veteran's representative submitted 
additional evidence to the Board, as noted above, including a 
November 2004 opinion proffered by Aliya Ali, M.D.  After 
noting that she has reviewed the veteran's claims file, Dr. 
Ali offered the following opinion:

Upon review of the records it is more 
likely than not that [the veteran's] 
injuries while in the service are the 
cause of his persistent low back pain and 
advanced degenerative arthritis of the 
lumbosacral spine.

Since his inservice injuries, Dr. Ali noted, the veteran has 
consistently received treatment for his low back pain, 
suffering the typical waxing and waning pain associated with 
low back degenerative disease.  "His injuries most likely 
contributed to progressive low back pathology."  Ultimately, 
however, he failed conservative management and underwent an 
L4 hemilaminectomy and discectomy in March 1994.  As noted 
above, this transpired after his second civilian work-related 
injury.

Unlike Dr. Ali's opinion, the February 2003 VA examination 
was conducted without review of the veteran's claims file.  
While the January 1998 VA examination was conducted with 
review of the veteran's claims file, it was completed prior 
to most of the private and VA treatment records were 
associated with the claims file.

Moreover, the veteran's service medical records are not 
complete.  The RO attempted to obtain records of treatment 
identified by the veteran, requesting records from hospitals 
associated with Fort Leonard Wood and Fort Benning Martin.  
The RO was notified that the records for at least one of the 
hospitals had been retired to St. Louis.  The RO then duly 
requested the records from the National Personnel Records 
Center (NPRC), but failed to identify them as hospital 
records.  In April 2004, NPRC responded that service medical 
records had already been sent.  A search was not conducted 
for hospital records.

In addition, the Board notes that the veteran served actively 
in the National Guard from in entrance into service in 1965 
to his discharge in 1972.  However, periods of active duty or 
active duty for training have not been verified, and service 
medical records for treatment accorded the veteran as a 
member of the National Guard have not been requested.  

The Board thus finds another attempt to obtain these records 
should be made.

In addition, the veteran has stated that his treating 
physician G.F. Ricca, M.D., indicated that the veteran 
evidenced an "old" back injury.  The Board finds it would 
be helpful to provide the physician with an opportunity to 
provide an opinion. 

Finally, the Board notes that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  These records have not been obtained.

Accordingly, the Board finds it would be helpful to fully 
develop the medical evidence in this case and then send the 
entire claims file to the examiner who conducted the February 
2003 VA examination and request that she augment her opinion 
with review of the claims file and in consideration of all of 
the medical evidence of record.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
National Personnel Records Center (NPRC) 
verify all periods of the veteran's 
military service, to include all periods 
of inactive and active service with the 
National Guard.  The RO should perform 
any and all follow-up activities referred 
by NPRC, to include referral of its 
requests to the respective State 
Adjutants General.

2.  The RO should request that NPRC 
obtain any additional service medical 
records, including for service with the 
National Guard.  The RO should perform 
any and all follow-up activities referred 
by NPRC, to include referral of its 
requests to the States' Adjutants 
General.  In particular, the RO should 
request hospital records for treatment 
the veteran obtained at any and all 
health care facilities associated with
?	Fort Leonard Wood, Missouri, from 
July to September 1966
?	Fort Benning, Georgia, from May to 
July 1966

If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  Alternative 
sources should include, but not be 
limited to, methods of reconstruction of 
service records used in fire-related 
cases and reconstruction from unit 
morning reports.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

3.  The RO should obtain from the SSA a 
copy of the determination that found him 
disabled, and any and all medical 
evidence considered in arriving at that 
determination.  

4.  Concerning the civilian work-related 
back injuries the veteran sustained in 
approximately June 1990 and November, 
1991, the RO should request that the 
veteran furnish the name and address of 
his former employer(s), and information 
about the treatment he received in 
connection with any Workmen's 
Compensation claims.  The RO should 
obtain the necessary authorization for 
the release of private medical records.  
The RO should obtain any and all 
documentation regarding the veteran's 
claims, if any, for benefits from the 
employer(s)'s Workmen's Compensation 
Disability insurance.

5.  The RO should contact Dr. Ricca of 
Jonesboro, Arkansas and offer him and 
opportunity to provide an opinion as to 
the onset and/or etiology of the 
veteran's lower back disability.

6.  The appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

7.  When the above development has been 
completed, the RO should send the entire 
claims file, including all newly obtained 
medical evidence as well as any evidence 
the veteran may provide, to the examiner 
who conducted the February 2003 VA 
examination and ask the examiner to 
augment her opinion after review of the 
entire claims file.  If the examiner 
cannot be located, or if it is determined 
that the veteran should be afforded 
another examination, the RO should duly 
schedule the veteran for VA examinations 
to determine the nature and extent, and 
etiology of his claimed lower back 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed lower back disability.
?	Describe any current symptoms and 
manifestations attributed to the 
lower back disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lower back 
pathology.
?	Provide an opinion as to the date of 
onset and etiology for any 
manifested lower back disability.  
In particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
lower back disability had its 
onset during active service, or 
is in any way causally related 
to the veteran's periods of 
active service or any injury 
sustained during a period of 
inactive service?
2.	In so doing, the examiner is 
requested to consider the 
following:
?	Statements dated in 
January and March 1998 
proffered by the 1st 
sergeant and the veteran's 
witness on active duty as 
to back injuries sustained
?	Statement dated in April 
1999 proffered by the 
veteran's employer as to 
work missed due to time 
taken for back treatment 
beginning in September 
1966 and continuing until 
November 1976
?	The January 1998 VA 
examination report
?	The November 2004 opinion 
proffered by Dr. Ali.

If the examiner(s) cannot so opine, the 
examiner(s) should so state.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a lower back disability.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations, if so scheduled, and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2004).  The Board intimates no opinion as 
to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




